t c summary opinion united_states tax_court attila and daniela kosa petitioners v commissioner of internal revenue respondent docket no 25565-06s filed date attila and daniela kosa pro sese michael thomas garrett for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure for and dollar_figure for in petitioners’ income taxes and that petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for respondent concedes that petitioners are entitled to deduct a on schedule c profit or loss from business advertising expenses of dollar_figure for and dollar_figure for utility expenses of dollar_figure for and depreciation of dollar_figure for petitioners’ trailer for and b on schedule a itemized_deductions expenses for taxes and licenses of dollar_figure for and mortgage interest of dollar_figure for and dollar_figure for petitioners concede that they should have itemized their deductions for and on schedule a and that they are not entitled to deduct on schedule c for dollar_figure of expenses for taxes and licenses and dollar_figure of mortgage interest petitioners concede that the deductions on their schedule c for interest-other and fees for legal and professional services are not allowable petitioners offered at trial no evidence or argument with respect to car and truck expenses for and expenses for commissions and fees for travel_expenses for an allowance for depletion or depreciation of petitioners’ truck for and supplies expenses for and thus petitioners have conceded these issues see eg 100_tc_367 96_tc_226 after the concessions of the parties the issues for decision are whether petitioners a had unreported gross_receipts or sales for and b are liable for the accuracy- related penalties under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in california during and attila kosa petitioner was self- employed as a tow truck driver petitioner operated his towing business under the name anytime towing during petitioners maintained three bank accounts at bank of america a personal checking account in the name of attila kosa a business checking account in the names of attila kosa and anytime towing this account was closed on date and a business checking account in the names of attila kosa and anytime towing during the examination of petitioners’ returns respondent performed a bank_deposits analysis to determine that petitioners had received in gross_receipts of dollar_figure that they had failed to report on their federal_income_tax return petitioner’s sister reported total income of dollar_figure for discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not present evidence or argument that they satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent unreported schedule c gross_receipts sec_6001 requires a taxpayer to maintain sufficient records to allow the determination of the taxpayer’s correct_tax liability 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income sec_446 petzoldt v commissioner supra pincite indirect methods may be used for this purpose 348_us_121 the commissioner’s reconstruction need only be reasonable in the light of all the surrounding facts and circumstances petzoldt v commissioner supra pincite 54_tc_1530 the record is incomplete on the issue but petitioners provided no evidence or argument at trial that they had adequate books_and_records to account for the gross_receipts from their towing business during the examination revenue_agent matthew brown agent brown issued six forms information_document_request requesting documentation relating to their schedules c the court therefore finds that it was reasonable for agent brown to use an indirect method the bank_deposits method to reconstruct petitioners’ gross_receipts for bank_deposits constitute prima facie evidence of income 87_tc_74 the bank_deposits method of determining income assumes that all the money deposited into a taxpayer’s bank accounts during a specific period constitutes income 335_f2d_671 5th cir the commissioner however must take into account any nontaxable source or deductible expense of which he has knowledge id the method employed is not invalidated even if the calculations of the commissioner are not completely correct 96_tc_858 affd 959_f2d_16 2d cir agent brown’s gross bank deposit summary for computed total bank_deposits into the three accounts of dollar_figure less reported cash sources of dollar_figure yielding unreported income of dollar_figure in his analysis of the accounts agent brown identified and eliminated from total deposits items identified as nontaxable such as interaccount transfers credit card check deposits and deposits of cash wedding gifts and returned checks the month before trial petitioners’ case was transferred to revenue_agent john swan agent swan he reviewed the bank_deposits analysis prepared by agent brown he reviewed agent brown’s workpapers agent swan examined the bank statements compared them with the analysis and verified the totals after reviewing agent brown’s analysis agent swan prepared his own bank_deposits analysis of petitioners’ gross_receipts he came to the same conclusion as agent brown with respect to total deposits but reached a different conclusion as to the amount of unreported income agent swan found additional nontaxable amounts and transfers that decreased the net taxable deposits his computation of total taxable net deposits was dollar_figure but agent swan also added petitioner’s undeposited payroll checks to the taxable net deposits to determine the total taxable deposits and wages of dollar_figure after subtracting from the total taxable deposits and wages of dollar_figure the dollar_figure total of reported gross_receipts and net wages agent swan determined that petitioners had unexplained bank_deposits of dollar_figure petitioner explained to agent brown during the examination that several large cash deposits to his personal checking account during the months of april and date consisted of funds lent to him by his sister to help him make a downpayment on a new home he alleged that dollar_figure was deposited in different amounts at different times to his personal account petitioner provided agent brown with a letter said to be from his sister stating that she had made the loan but the letter did not contain any contact information for his sister petitioner testified at trial that the large april and date cash deposits consisted of gifts and loans of money from friends in my country romania in the gifts and loans totaled dollar_figure he said and the remainder was the dollar_figure lent to him by his sister according to petitioner’s testimony he deposited the loan funds right away petitioner testified that his sister was unable to appear in court to testify concerning the loan because she’s working she couldn’t be here she had something very important respondent provided evidence to show that petitioner’s sister reported gross_income for of dollar_figure without having the benefit of petitioner’s sister’s testimony or other evidence the court concludes that his sister was unable to lend him dollar_figure in further an examination of petitioner’s personal checking account statements failed to reveal any single deposit of dollar_figure there was a cash deposit of dollar_figure on date but petitioner failed to explain why he would have waited until date to deposit gifts and loans of money from friends in romania in on the basis of petitioner’s statements agent swan treated cashier’s checks totaling dollar_figure deposited in date as loans from petitioner’s sister the court finds that petitioners have not shown that respondent’s determination that they had unreported income for is incorrect respondent’s determination on this issue is therefore sustained sec_6662 accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that petitioners are liable for the accuracy-related_penalties under sec_6662 for and because of negligence or a substantial_understatement of tax sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners had a substantial_understatement_of_income_tax for since the understatement amount exceeded the greater of percent of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for because of a substantial_understatement taking into consideration the concessions by respondent it does not appear that there is a substantial_understatement_of_income_tax for petitioners however failed to provide substantiation for deductions for interest-other for fees for legal and professional services for car and truck expenses for and expenses for commissions and fees for travel_expenses for an allowance for depletion or depreciation of petitioners’ truck for and supplies expenses for and petitioners also failed to show that their failure to report as income the unexplained bank_deposits in meets the standard of reasonable_cause and good_faith respondent’s determination of accuracy-related_penalties under sec_6662 is sustained for and because of negligence to reflect the foregoing decision will be entered under rule
